internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name of scholarship program c name of scholarship program m name of region n name of city dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship programs to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your programs as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you seek to assist low-income students with academic promise to attend institutions of higher education and complete a baccalaureate degree you state that you will apply the same scholarship procedures when awarding any scholarship grant to individuals who are candidates at an educational_institution described in sec_170 you have identified two scholarship programs called b and c that you plan to offer you may operate other scholarship programs using the same scholarship procedures in the future letter catalog number 58263t your scholarship programs will be open to high school seniors and or community college students attending a school in the geographic areas covered by the scholarship programs to initially comprise the m area and the greater n area but which you may expand and who plan to enroll as degree_candidate in accredited educational institutions meeting the requirements of sec_170 of the code your selection criteria for scholarships will include but are not limited to demonstrated financial need academic achievement satisfaction of a minimum grade-point-average requirement evidence of leadership qualities persistence and determination resilience in overcoming external obstacles and desire to help others although grants will not be limited to supporting first-generation college students your scholarship programs will place an emphasis on selecting students who are the first in their families to attend college the exact number and amount of scholarships you award during a given year will depend on a number of factors including the number qualifications and needs of the applicants and your budget for that fiscal_year your scholarship programs may be publicized through outlets such as your website other websites online scholarship databases correspondence with administrators and counselors at high schools community colleges universities transfer centers social media and promotional materials such as posters and literature to be sent to high schools and colleges you may retain scholarship consultants to assist you in administering your scholarship programs assistance will include but not be limited to publicizing and promoting the programs designing and processing applications evaluating applicants’ eligibility screening applicants and selecting finalists scholarship consultants will be completely unrelated to you no employees officers or directors of the scholarship consulting firms will be employees officers or directors of your organization or disqualified persons with respect to you fixed fees paid to scholarship consultants for services provided to you will be set in accordance with standard rates for similar consulting and management services provided to other organizations scholarship consultants will work directly with you on all major policy and program decisions you will be responsible for approving all aspects of program design promotion and selection as part of the selection process for the programs you may enlist either an independent selection committee composed of individuals with relevant educational expertise or authorize your staff to review and evaluate all eligible applications for recommendation of award recipients to your board_of directors scholarship consultants may identify qualified individuals to serve as panelists on the selection committee of a particular scholarship program and may provide training sessions for the panelists your board_of directors will make the final selection of scholarship recipients in all cases letter catalog number 58263t you do not discriminate on the basis of race religion creed color sex age physical or mental disabilities sexual orientation or national origin all scholarships are required to be awarded on an objective and nondiscriminatory basis no scholarships will be awarded to your founder creator officers board members or staff or their families or to any disqualified_person with respect you or for a purpose that is inconsistent with the purposes set forth in sec_170 of the code when you make a scholarship grant directly to a student recipient your disbursement of scholarship funds will be conditioned on confirmation by the educational_institution at which the student is enrolled that the recipient is in full-time study and in good academic and disciplinary standing you will require the recipient to furnish annual reports of courses taken and grades received during each academic period when a recipient's course of study involves the preparation of research and projects instead of coursework you will require the recipient to furnish annual progress reports that are approved by a supervising faculty_member or other appropriate university officials upon completion of a recipient's course of study at an educational_institution you will require the recipient to furnish a final report when you remit a scholarship grant directly to the educational_institution at which a recipient is enrolled you will require the educational_institution to agree that it will use grant funds to defray the recipient's expenses or pay the funds or a portion thereof to the recipient only if the recipient is enrolled full time at the educational_institution and in good academic and disciplinary standing consistent with the purposes for which you awarded the scholarship you may renew some scholarship grants recipients must meet certain criteria to be eligible for grant renewal including compliance with all reporting requirements described above and maintaining good academic and disciplinary standing if you learn that all or any part of the funds from a scholarship you awarded are being diverted from their intended purposes you will take all reasonable and appropriate steps to recover the funds and ensure restoration of the diverted funds to the purposes of the program this would include legal action if deemed appropriate under the circumstances you will retain complete records with respect to all scholarships awarded as required by applicable treasury regulations your records will include all information obtained by you to evaluate applicants the identification of recipients the completed application of each applicant the amount of each grant progress reports from recipients or their supervisors and any additional information that you or your scholarship consultants have obtained in the course of the grant administration process you will report all scholarships awarded on an annual basis on your form_990-pf letter catalog number 58263t basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e e this determination only covers the grant programs described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter letter catalog number 58263t sincerely director exempt_organizations catalog number 58263t letter
